Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 3/02/2022, which was received 8/2/2022. Acknowledgement is made to the amendment to claims 25 and 35. Applicant’s amendment and remarks have been carefully considered and were persuasive, therefore, the following reasons for allowance are provided below:
Rejoinder
Claims 25 and 35 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 26-28,31,33,34,36-38,41,43,44 , directed to the species of the allowable product, previously withdrawn from consideration as a result of a restriction requirement,  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/5/2021 are hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 25-29,31-39,41-44 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 25 and 35.
	The independent claims are found to be allowable for the reasons found in the remarks filed 8/2/2022 and because the claims as a whole are not fairly taught by the cited art of record. For instance, the cited art does not teach “authenticating, by a remote computer system, a wallet credential from a wallet application executing at a mobile computing device; sending, by the remote computer system, a profile associated with the wallet credential to the automobile in response to the authenticating step, the profile including a shopping list corresponding to the wallet application, the shopping list associated with and edited by a user of the mobile computing device and including at least one entry specifying a product or service; determining, by the remote computer system, a merchant within a predetermined distance from a location of the automobile, the merchant having the product or service from the shopping list in response to a store inventory request from the automobile; receiving, by the remote computer system, a payment transaction request for the product or service from the automobile via the wallet application; sending, by the remote computer system and in response to the store inventory request and the payment transaction request: a plurality of payment methods to the automobile, the plurality of payment methods corresponding to the profile associated with the wallet credential, a store injection response that identifies the merchant within the predetermined distance from the location of the automobile, the merchant having the product or service from the shopping list, map data indicating a route from the location of the automobile to the merchant within the predetermined distance from the location of the automobile having the product or service from the shopping list, and computer-executable instructions to generate a visual map and navigation instructions at the automobile using the map data and a visual indicator representing the merchant that is within the predetermined distance from the
location of the automobile, the merchant having the product or service from the shopping list; receiving, by the remote computer system from the automobile, a selection of a payment method from the plurality of payment methods corresponding to the profile associated with the wallet credential, and an indication of the product or service”.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625